Case 1:19-cv-03650-SAG Document1 Filed 12/27/19 Page 1 of 4

oom - a
IN THE UNITED STATES DISTRICT COURT,
FOR THE DISTRICT ‘OF seem \i

 

Age :
JASON EASTON O i pik Ce cA
699 Custis Street ch “spun
Aberdeen, MD 21001, BY —
Plaintiff,
Civil Case Number: /9 CV IOSO SAG
VS.

ABERDEEN POLICE DEPARTMENT
60 North Park Street
Aberdeen, MD 21001,

Chie€ Henry Tabet
be i. Par ke S+
Aberteoyn nO UGgsi

Defendant.

EMPLOYMENT DISCRIMINATION COMPLAINT
AND DEMAND FOR JURY TRIAL

L, Jason Easton (hereafter Plaintiff Easton), bring this civil action against the Aberdeen Police
Department, and its chief of police Henry Trabert in his official capacity, and allege as follows:

This action is brought by Plaintiff Easton because the Aberdeen Police Department refused to
continue Plaintiff's employment after he was wounded in the line of duty, losing his left eye.

Plaintiff Easton’s statutory claims arise under the Americans with Disabilities Act (ADA). See
42 USC. Sec. 12101, 12112.

Venue lies in this Court pursuant to 42 U.S.C, Sec. 12101 et seq. 12112 and 28 U.S.C. Sec.
1391(b (2).

All statutory prerequisites for bringing this action have been timely satisfied.
THE PARTIES

Plaintiff Easton is an individual with disabilities and disabled employee who is an adult resident
of the State of Maryland. He was employed as a sworn police officer by the Aberdeen Police
Department from 2005 to 2017, when the Department ended his employment because of his
disability.

Defendant is the Aberdeen Police Department for which Plaintiff Easton was employed as a
swom police officer from 2005 to 2017, and which refused to continue his employment because
10.

11.

12.

13.

14,

Case 1:19-cv-03650-SAG Document1 Filed 12/27/19 Page 2 of 4

of his disability in 2017. The chief of police responsible for the actions taken with respect to
Plaintiff Easton was Henry Trabert.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

Plaintiff Easton properly exhausted his administrative remedies as required by filing a complaint
of discrimination with the U.S. Equal Employment Opportunity Commission in January, 2018.
Upon information and belief, the EEOC mishandled Plaintiff Easton’s complaint. By letter on
September 24, 2019, the U.S. Department of Justice finally issued a Notice of Right to Sue
addressed to Plaintiff Easton c/o his former attorney, Staci L. Pipkin, who received it at her law
office on October 1, 2019. This Complaint is filed within 90 days of Plaintiff's attorney’s receipt
of the Notice.

FACTS

This Complaint challenges the Department’ s discrimination against Plaintiff Easton for being
disabled and the Department’s failure to accommodate his disability. 42 U.S.C. Sec. 12101,
12112.

After Plaintiff Easton was wounded in the line of duty and lost his left eye, the Department
refused to offer Plaintiff Easton another job and in fact took steps to bar him from applying for
non-sworn officer jobs with the Department, thereby discriminating against him as a disabled
employee and failing to accommodate his disability.

Among the jobs that the Department barred Plaintiff Easton from filling were a light duty
position after his recovery, a vacant police communications dispatcher position, and a vacant
code enforcement position.

In March 2017, his doctor notified the Department that Plaintiff Easton was approved for full-
time, light duty employment (i.e., non-sworn officer duty) effective April 1, 2017. At that point
in time, and up to the present, Plaintiff Easton has been qualified to assume full-time, non-sworn
officer duties. (He currently has a full-time job in the private sector.)

In April 2017, Plaintiff Easton’s attorney Staci L. Pipkin sent a letter to the Department
requesting correct alternative employment in accordance with the ADA’s requirements. This
letter was disregarded. _~

Instead of providing available continued employment to Plaintiff Easton, the Department
insisted that Plaintiff retire from the Department. Since this was the only viable option offered
by the Department, Plaintiff Easton applied for retirement due to his disability. Eventually, after
an administrative appeal, Plaintiff Easton’s retirement was approved retroactive to July 2017.

By reason of the Department’s foregoing actions and omissions, Plaintiff Easton has lost income
from employment and suffered economic and emotional harms that should be compensated by
damages.
, Case 1:19-cv-03650-SAG Document1 Filed 12/27/19 Page 3of4

CAUSES OF ACTION:
COUNT 1

15. By refusing to continue Plaintiff Easton’s employment after he was wounded in the line of duty
and lost his left eye, the Department unlawfully discriminated Plaintiff in violation of the ADA.
See 42 U.S.C. Sec. 12102, 12212.

COUNT 2

16. By refusing to continue Plaintiff Easton’s employment after he was wounded in the line of duty
and lost his left eye, and in fact by taking steps to bar him from applying for vacant non-sworn
officer jobs, the Department unlawfully failed to accommodate Plaintiffs disability in violation
of the ADA. See 42 U.S.C. Sec. 12102, 12212.

REQUESTS FOR RELIEF:

Plaintiff Easton respectfully requests that the Court grant him the following relief:

A. A trial by jury on all issues triable by a jury.

B. Back pay and back benefits retroactive to the date of Plaintiff's injury.

C. Compensation for future economic losses that Defendant has caused Plaintiff Easton to
suffer, including front pay, loss of employment benefits and loss of retirement benefits.

D. Compensatory damages, to the maximum allowed by law.

E. Punitive damages, as appropriate to deter similar conduct by the Department in the
future.

F. Injunctive relief mandating that the Department provide continued employment to all
other injured sworn police officers who request continued employment with the
Department.

G. Award Plaintiff Easton an additional amount to account for any taxes he may be called
upon to pay in relation to these awards herein; Award all pre-judgment interest allowed
by law;

H. Award attorneys’ fees and costs of this action and the related preceding legal efforts.

I. Any and all other relief the Court deems just and proper.

COMPLAINT SUBMITTED BY:

a an
Case 1:19-cv-03650-SAG Document1 Filed 12/27/19 Page 4 of 4

Jason Easton, Plaintiff
699 Custis Street
Aberdeen, MD 21001

Dated: [2-27-14
